DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574).
	Regarding claim 1, Rothchild discloses “a radiant heating device” (fig.1) “for providing radiant heat in a passenger compartment of a motor vehicle” (intended use), comprising: 
 	“a heating surface” (fig.1, 1 has a heating surface) “for outputting thermal radiation” (col.3 at lines 65-67, i.e., the main body region is heated by the primary heating channel 5 and the secondary heating channel 6. Please noted that the main body region having a heating surface); 
 	“a first temperature sensor” (54) “for detecting a first temperature at 4 is at the main body section that is capable of detecting a first temperature); and 
 	“a second temperature sensor” (13) “for detecting a second temperature over an area and providing a corresponding second temperature indication” (13 is at another region of the main body section that is capable of measure a second temperature).
 	“a heating element” (5) “for providing heat output to the point of the heating surface and the area of the heating surface” (col.3, i.e., the main body region is heated by the primary heating channel 5 and the secondary heating channel 6. Please noted that the main body portion comprises user defined plurality of regions and points). 
 	Rothchild is silent regarding a first temperature sensor for detecting a first temperature at a point of heating surface.
 	Sun et al. teaches “a first temperature sensor for detecting a first temperature at a point of heating surface” (para.0032, i.e., Thus, the method 200 of FIG. 2 enables patterning of semiconductor processing components to form devices directly on the component substrate. Embodiments enable formation of multiple devices across a surface of the component. For example, embodiments enable temperature sensors formed at different points on the component surface, which can enable accurate local temperature measurements. Examiner noted that the temperature is capable of measuring the local temperature of the pointes and the size of one or more points is user defined).  Rothchild teaches a heating device having temperature sensors. Sun et al. teaches a semiconductor heating device having temperature sensors. Sun et al. is not from the same field of endeavor as the claimed invention. However, Rothchild temperature sensor is configured to detect temperature and Sun et al.’s temperature sensor is also configured to detect temperature. Thus, Sun et al. is reasonably pertinent to the problem faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Rothchild’s first temperature sensor with Sun et al.’s temperature sensor, because the substitution of one known element for another would have yielded predictable results of detecting temperature. One skilled in the art would have found it obvious to substitute Rothchild with Sun et al. are both recognized by the art for the same purpose of detecting temperature. MPEP 2144.06.
 	


 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) as applied claim 1 above, and further in view of Cho (US 2012/0312796).
	Regarding claim 2, modified Rothchild discloses all the features of claim limitations as set forth above except for the heating element is formed with a heating wire, in order to provide uniform heat output over the entire heating surface when electric power is supplied.
 	Cho teaches the heating element is formed with a heating wire” (5), “in order to provide uniform heat output over the entire heating surface when electric power is supplied” (the heating coil 5 is configured to provide uniform heat output over the entire heating surface 6 since the heating coil 5 is coil for the entire region of the heating surface. It is inherently and necessarily to have a power source in order to provide electricity to the electrical heating element). Rothchild teaches a heating device. Cho teaches a heating device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rothchild with Cho, by replacing Rothchild’s heating element with Cho’s heating wire, to provide desired type of heating element. One skilled in the art would have found it obvious to substitute Rothchild with Cho are both recognized by the art for the same purpose of provide heating. MPEP 2144.06.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) as applied claim 1 above, and further in view of Barfuss et al. (US 2014/0326708)
 	Regarding claim 3, modified Rothchild discloses all the features of claim limitations as set forth above except for the first temperature sensor for detecting the first temperature is arranged centrally in the heating surface in a central area which is spaced away from an edge of the heating surface by more than 10% of the extent of the heating surface.
 	Barfuss et al. teaches “the first temperature sensor” (fig.3, 30) “for detecting the first temperature is arranged centrally in the heating surface” (16 pointed at a heating surface and para.0041 discuss about 24 and 16 sandwiches 30 therebetween) in “a central area which is spaced away from an edge of the heating surface by more than 10% of the extent of the heating surface” (annotated fig.3 and para.0041). Rothchild teaches a heating device. Barfuss et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Barfuss et al., by repositioning the sensor location according to Barfuss et al., to provide temperature sensing at desired location (fig.3) as taught by Barfuss et al.


 	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) and Barfuss et al. (US 2014/0326708) as applied claim 3 above, and further in view of Fassbender et al. (US 10,292,207).
 	Regarding claim 4, modified Rothchild discloses the first temperature sensor. 
 	However, modified Rothchild is silent regarding the type of first temperature sensor is an NTC resistor or a PTC resistor.
 	Fassbender et al. teaches “the type of first temperature sensor is an NTC resistor or a PTC resistor” (50 and col.4 at lines 40-41, i.e., an NTC thermistor). Rothchild teaches a heating device. Fassbender et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Fassbender et al., by substituting Rothchild’s sensor with Fassbender et al.’s sensor are both recognized by the art for the same purpose of detecting temperature. MPEP 2144.06.
 	Regarding claim 10, modified Rothchild discloses “the first and/or the second temperature sensor is one of: an electric resistance, an electric voltage, an electric current or another electrical variable” (Fassbender et al., 50 and col.4 at lines 40-41, i.e., an NTC thermistor and 54 and col.5 at lines 22-25, i.e., PTC thermistor 54. Col.5 at lines 53-67 and col.6 at lines 1-10 discuss about the temperature sensor in relation to the electricity such as voltage and current)
 	 

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) as applied claim 1 above, and further in view of Wyatt et al. (US 2004/0149711).
 	Regarding claim 5, modified Rothchild discloses all the features of claim limitations as set forth above except for the second temperature sensor for detecting the second temperature is arranged two-dimensionally between the heating element and the heating surface, in order to provide the second temperature indication in a way corresponding to a distribution of local temperatures of the heating surface.
 	Wyatt et al. teaches “the second temperature sensor for detecting the second temperature is arranged two-dimensionally between the heating element and the heating surface” (fig.12 shows temperature sensor 1260 between the heating element 1250 and the heating surface 1212), “in order to provide the second temperature indication in a way corresponding to a distribution of local temperatures of the heating surface” (functional language. The sensor 1260 is configured to provide a second temperature indication at a local region of the heating surface). Rothchild teaches a heating device. Wyatt et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Wyatt et al., by arranged Rothchild’s the second temperature sensor according to Wyatt et al.’s temperature location, to provide temperature sensing at desired location (fig.12) as taught by Wyatt et al.


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) and Wyatt et al. (US 2004/0149711) as applied in claim 5 above, and further in view of Weiss (US 2008/0290080).
 	Regarding claim 6, modified Rothchild discloses all the features of claim limitations as set forth above except for the distribution of local temperatures of the heating surface is an average of the temperatures of the heating surface.
 	Weiss teaches “the distribution of local temperatures of the heating surface is an average of the temperatures of the heating surface” (para.0021, i.e., vicinity of a 
heating conductor is usually distinctly higher than the average temperature of the heated surface as measured by a thermostat in the heating zone 100. This paragraph suggest that the average temperature of the heated surface is measured by the thermostat). Rothchild teaches a heating device. Wyatt et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Wyatt et al., by incorporate Weiss thermostat to Rothchild’s device, to provide measurement of the average temperature in the heating zone (para.0021) as taught by Weiss. 


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) and Wyatt et al. (US 2004/0149711) as applied in claim 5 above, and further in view of Horvath et al. (US 2006/0151475).
 	Regarding claim 7, modified Rothchild discloses “the second temperature sensor is a resistance device distributed in the heating surface” (para.0027, i.e., 37 is formed by a thermistor. Examiner takes official notice that it is well known in the art a thermistor is a resistor).
 	Modified Rothchild is silent regarding resistance device comprising resistance wire runs in serpentine lines. 
 	Horvath et al. teaches “resistance wire runs in serpentine lines” (para.0022, i.e., elongate sensing element 132 and para.0025, i.e., During application of the sensing current a voltage sensor measures the voltage across the sensing element and transmits that data to the heating power controller). Rothchild teaches a heating device. Wyatt et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Horvath et al., by modifying Rothchild’s resistance sensor with Horvath et al. resistance sensor wire, to detect temperature in a large area. 


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) as applied claim 1 above, and further in view of Sowa et al. (US 2003/0132212). 
 	Regarding claim 8, modified Rothchild discloses the heating element.
 	Modified Rothchild is silent regarding the heating element is used as the second temperature sensor for detecting the second temperature, in order to provide the second temperature indication in a way corresponding to a distribution of local temperatures of the heating surface.
 	Sowa et al. teaches “the heating element is used as the para.00028-0029, i.e., the heating element 10 includes sensor wire 10E) “for detecting the second temperature, in order to provide the temperature indication in a way corresponding to a distribution of local temperatures of the heating surface” (the temperature sensor 10 is capable of measuring second temperature at the local temperature of the heating surface. Abstract discuss about the heated blanket so that it has a heating surface). Rothchild teaches a heating device. Sowa et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Sowa et al., by modifying Rothchild’s heating element with Sowa et al.’s heating element with sensor, to provide temperature sensing for a large area. 


 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) and Sowa et al. (US 2003/0132212) as applied in claim 8 above, and further in view of Weiss (US 2008/0290080).
 	Regarding claim 9, modified Rothchild discloses all the features of claim limitations as set forth above except for the distribution of local temperatures of the heating surface is an average of the temperatures of the heating surface. Rothchild teaches a heating device. Weiss teaches “the distribution of local temperatures of the heating surface is an average of the temperatures of the heating surface” (para.0021, i.e., vicinity of a heating conductor is usually distinctly higher than the average temperature of the heated surface as measured by a thermostat in the heating zone 100. This paragraph suggest that the average temperature of the heated surface is measured by the thermostat). Rothchild teaches a heating device. Weiss teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Weiss, by incorporate Weiss thermostat to Rothchild’s device, to provide measurement of the average temperature in the heating zone (para.0021) as taught by Weiss.
 	


 	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild (US 9044867) in view of Sun et al. (US 2015/0129574) as applied in claim 1 above, and further in view of Park et al. (US 2015/0028015)
 	Regarding claim 11, modified Rothchild discloses “a heating system” (Cho, fig.1 is a heating system comprising a radiant heating device) “for heating a passenger compartment of a motor vehicle” (intended use), comprising: “a radiant heating device as claimed in claim 1” (modified Cho discloses all the features of claim limitations as set forth in claim 1 above); 
 	Modified Rothchild is silent regarding “a control system which is configured to: detect the first and the second temperature indication, determine a differential temperature indication as a difference between the first and the second temperature indication; and activate the radiant heating device in a protective operating mode with a reduced heat output when a magnitude of the differential temperature indication exceeds a predefined threshold amount”
 	Park et al. teaches “a control system which is configured to: detect the first and the second temperature indication, determine a differential temperature indication as a difference between the first and the second temperature indication; and activate the radiant heating device in a protective operating mode with a reduced heat output when a magnitude of the differential temperature indication exceeds a predefined threshold amount” (abstract, para.0014 and fig.2 discuss about a control system (fig.2) configured to: detect the first and the second temperature indication via sensors. Fig.3 shows the step of determine a temperature difference S520.  Para.0062 further describe that If there is a difference in temperature between the leather part and the wood grain part, the third heating stage (S400) may further include increasing a length of time to supply electric power to the heating body of either the leather part or the wood grain part in a relatively low temperature (S500). This suggest a reduced heat output.  Examiner interpreted that a temperature threshold amount is 0 (i.e., no temperature difference) because if there is no temperature difference in between the leather part and wood grain part after heating then the heater would not activate again to heat either the wood grain part or the leather part. In this case, examiner interpreted that A is the temperature of leather part. B is the temperature wood grain part. If (A-B) > 0 then heat up). Rothchild teaches a heating device. Park et al. teaches a heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Rothchild with Park et al., by replacing Rothchild’s controller (20) with Park et al.’s control system, to properly control the heating without overheating.   
 	Regarding claim 12, modified Rothchild discloses “the control system is further configured to: determine the differential temperature indication as a difference between the first and the second temperature indication” (Park et al., fig.3, S520 and para.0062).
 	Regarding claim 13, modified Rothchild discloses “the predefined threshold amount has a value between 2K and 10K” (Park et al., Examiner noted that K = C + 273.15. The predefined threshold amount is the temperature difference between first and second temperatures.  (k1-k2) = (C1-C2),  ΔK = ΔC so that K1-K2= 2-10 degrees or C1-C2 = 2-10 degrees. Currently, as stated above in claim 11, if there is temperature difference which is A-B > 0 degree then heater will heat up. The predefined temperature threshold A-B >0 encompass the range from 2-10 degrees. See MPEP 2131.03, II).
 	Regarding claim 14, modified Rothchild discloses “the control system is further configured to: carry out temperature control of the heating surface in order to control the temperature of the heating surface to a predefined target temperature when the magnitude of the differential temperature indication falls below the predefined threshold amount” (Park et al., fig.2 shows the control system. Fig.3 and para.0062 show that controller controls the heater to a target temperature when the magnitude of the differential temperature indication falls below the predefined threshold amount. In this case if the temperature difference which is B-A > 0 or B-A <0 degree then heater will heat up because if there is a temperature difference, the heater will heat up to adjust one of the leather or the wood grain part to a same temperature level).
 	Regarding claim 15, modified Rothchild discloses “the control system is further configured to: carry out temperature control of the heating surface in the protective operating mode in order to control the temperature of the heating surface to a target temperature” (Park et al., fig.2 and para.0062) “which is lower than the predefined target temperature for the normal operating mode” (Park et al., para.0021, i.e., thirdly sequentially applying maximum electric power to the first and second heating bodies so as to increase temperature of the leather part and the wood grain part to the target temperature. This suggest the predefined target temperature).


    PNG
    media_image1.png
    911
    1082
    media_image1.png
    Greyscale




Response to Arguments
 	Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “drawing objection … applicant amended claim 3” on page 6 of remark.
 	In response, amendment to claim overcome drawing objection. Thus, drawing objections have been withdrawn.
 	(2) Applicant argues “35 USC 112b … applicant is amending claim 3  … applicant is amending claim 10 …” on page 6 of remark.
 	In response, amendment to claim overcome 35 USC 112b. Thus, 35 USC 112b have been withdrawn. 
 	(3) Applicant argues “35 USC 102 and 103 …” on page 6-10 of remark.
 	In response, the amendment to claim 1 changed the scope of invention and overcome prior rejections. However, examiner has introduced new references in current rejection. 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761